Title: From George Washington to Major General Steuben, 8 February 1780
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von


          
            Sir,
            Head Quarters Morris Town 8th Feby 1780
          
          I have received your letter of the 26th brot down to the 29th of January with the papers annexed and have carefully considered the contents, on which I shall give you my sentiments with freedom and confidence.
          The principal point on which your memorial to Congress turns is the force requisite for the next campaign. To determine this on good grounds we ought first to settle the following question Will it be in our power to make an offensive or must we content ourselves with a defensive campaign?
          It is not possible to decide this question, without a more

intimate knowlege of our resources of finance than I at present possess—and without ascertaining whether our allies can afford a squadron for an effectual cooperation on this Conti⟨n⟩ent. I think with vigorous ex⟨er⟩tions we may raise a sufficient number of men for offensive operations if we were able to maintain them, but from the view I ha⟨ve⟩ of our affairs, I do not believe the state of our treasury will permit thi⟨s⟩ without ⟨as⟩sistance from abroad. Whether ⟨this⟩ is to be obtained, Congress alone can ⟨j⟩udge. On the other hand, from the ⟨par⟩ticular situation of the enemy’s ⟨po⟩sts in this quarter, I should not advise to calculate measures on the principle of expelling them unless we had certain assurances that an adequate naval force will be ready to cooperate with us through all contingencies. If a foreign aid of money and a fleet are to be depended upon—I should then recommend that all our dispositions should have reference to an offensive and decisive campaign, and in this case I should ask at least one third more men than your estimate to be immediately raised by a general draft.
          But as I doubt whether these two preliminaries can be placed on such a footing of certainty as to justify our actg in consequence, I imagine we must of necessity adopt the principle of a defensive campaign, and persue a system of the most absolute œconomy. On this principle however, if I understand your estimate, I do not think it will be more than sufficient. I suppose you mean the 23 [  ] for our total number. When the deductions for unavoidable casualties are made this number will give us less than twenty thousand for our efficient operating force—This is as little as we can well have to contain the enemy within bounds and prevent their making any further progress—Including the detachment which lately sailed from New York, they have near 20,000 men fit for actual service in these states; to say nothing of the recruits they will probably send over to complete their batalions which will be an augmentation of force. For these reasons I approve the estimate you have proposed as best suited to our present circumstances.
          The number of cavalry you propose is in good proportion and in a military sense necessary. Cavalry if there is an active scene to the Southward will be particularly useful there; but the question of expence is a very serious one—and like the rest must be referred to those who are acquainted with our money-resources.
          
          Another point is whether the regiments had better be incorporated with each other and completed, or left as they are and completed to such a standard as will give the number of men required. A Committee of Congress as you have been informed sent me a proposal which had been referred to their consideration for reducing the number of batalions; and asked my opinion upon it. Though I was fully sensible of the inconveniences which will infallibly attend a reduction, I did not dissuade from it principally on two accounts—one a conviction that the embarrassments in our finances require every expedient for saving expence—the other the incompetency of the present number of officers to the present number of corps—But though I do not disapprove I am far from being much attached to this plan. Congress can best balance the advantages and disadvantages and determine which preponderate.
          I sincerely wish what you recommend with respect to Mag⟨azines⟩ could be carried into execution; but I fear it will be impracticable in the present extent. Every thing however that is possible ought to be attempted—There is no dan⟨ger⟩ of the Magazines exceeding our wants; and we have been under dreadful embarrassments through the whole course of the war from temporary and precarious supplies. The arms ought at all events to be provided.
          I have issued an order requiring the returns demanded by the Board of war to be made out with all dispatch; they will be forwarded as fast as they are collected.
          There are some points of inferior importance in your memorial which I approve, that do not require a particular enumeration.
        